


Exhibit 10.1


FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of
December 4, 2015 (the “Amendment”) is entered into among Teledyne Technologies
Incorporated, a Delaware corporation (the “Company”), the Designated Borrowers,
the Guarantors, the Lenders and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer. All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).


RECITALS


WHEREAS, the Company, the Designated Borrowers, the Guarantors, the Lenders and
the Administrative Agent entered into that certain Amended and Restated Credit
Agreement dated as of March 1, 2013 (the “Credit Agreement”); and


WHEREAS, the Company has requested that the Lenders amend the Credit Agreement
as set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Amendments. The Credit Agreement is hereby amended as follows:


(a)The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:


“Designated Jurisdiction” means any country or territory that is itself subject
to comprehensive country-based (not individual- or entity-based) Sanctions. As
of the First Amendment Effective Date, Designated Jurisdictions are Cuba, Iran,
North Korea, Sudan, Syria and the Crimea Region of Ukraine.


“First Amendment Effective Date” means December 4, 2015.


“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
and Sterling (in each case as long as there is a published LIBOR rate with
respect thereto).


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Sanction(s)” means any economic or financial sanctions or trade embargoes
administered or enforced by the United States Government (including without
limitation, OFAC), the United Nations Security Council, the European Union, or
Her Majesty’s Treasury of the United Kingdom (“HMT”).






--------------------------------------------------------------------------------




(b)The definition of “Administrative Agent Fee Letter” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“Administrative Agent Fee Letter” means the letter agreement, dated November 9,
2015 among the Company, the Administrative Agent and MLPF&S.


(c)The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


“Applicable Rate” means in the case of the Revolving Loans, the Letters of
Credit, the Swing Line Loans and the Facility Fee, the following percentages per
annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 7.02(a):


Pricing Level
Consolidated Leverage Ratio
Facility Fee
Letter of Credit Fee
Base Rate Loans and Swing Line Loans
Eurocurrency Loans
1
Greater than or equal to 3.0 to 1.0
0.25%
1.375%
0.375%
1.375%
2
Less than 3.0 to 1.0 but greater than or equal to 2.5 to 1.0
0.20%
1.175%
0.175%
1.175%
3
Less than 2.5 to 1.0 but greater than or equal to 2.0 to 1.0
0.175%
1.075%
0.075%
1.075%
4
Less than 2.0 to 1.0 but greater than or equal to 1.5 to 1.0
0.15%
0.975%
0.00%
0.975%
5
Less than 1.5 to 1.0
0.12%
0.88%
0.00%
0.88%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the delivery of a Compliance Certificate pursuant to
Section 7.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall continue to apply
until the first Business Day immediately following the date a Compliance
Certificate is delivered in accordance with Section 7.02(a), whereupon the
Applicable Rate shall be adjusted based upon the calculation of the Consolidated
Leverage Ratio contained in such Compliance Certificate. The Applicable Rate in
effect from the First Amendment Effective Date through the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(a) for the fiscal quarter ending December 31,
2015 shall be determined based upon Pricing Level 3. Notwithstanding anything to
the contrary contained in this definition, the determination of the Applicable
Rate for any period shall be subject to the provisions of Section 2.10(b).


(d)In the definition of “Audited Financial Statements” in Section 1.01 of the
Credit Agreement, the date “December 30, 2012” is hereby deleted and the date
“December 28, 2014” is inserted in lieu thereof.


(e)The definition of “Designated Borrower Obligations” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:




--------------------------------------------------------------------------------






“Designated Borrower Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the Designated Borrowers arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Designated Borrower or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. The
foregoing shall also include (a) all obligations under any Swap Contract between
any Designated Borrower and any Swap Bank and (b) all obligations under any
Treasury Management Agreement between any Designated Borrower and any Treasury
Management Bank.


(f)The definition of “Eurocurrency Base Rate” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“Eurocurrency Base Rate” means:


(a)    for any Interest Period with respect to a Eurocurrency Rate Loan:


(i)    with respect to a Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; and


(ii)    with respect to a Eurocurrency Rate Loan denominated in Canadian
Dollars, the rate per annum equal to the Canadian Dollar Offered Rate (“CDOR”),
or a comparable or successor rate which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 10:00 a.m. (Toronto,
Ontario time) on the first day of such Interest Period (or such other day as is
generally treated as the rate fixing day by market practice in such interbank
market, as determined by the Administrative Agent) (or if such day is not a
Business Day, then on the immediately preceding Business Day) with a term
equivalent to such Interest Period.
        
(b)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;




--------------------------------------------------------------------------------






provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Base Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.


(g)The definition of “JPMorgan Fee Letter” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“JPMorgan Fee Letter” means the letter agreement, dated November 23, 2015 among
the Company, JPMorgan Chase Bank, N.A. and J.P. Morgan Securities LLC.


(h)The definition of “Loan Notice” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Company.


(i)The definition of “Maturity Date” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


“Maturity Date” means December 4, 2020.


(j)The definition of “Responsible Officer” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party, and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.


(k)The definition of “Swing Line Loan Notice” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:






--------------------------------------------------------------------------------




“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of
Exhibit B or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Company.


(l)The definition of “U.S. Bank Fee Letter” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“US Bank Fee Letter” means the letter agreement, dated November 9, 2015 between
the Company and U.S. Bank National Association.


(m)In Section 2.02(a) of the Credit Agreement, the third sentence therein is
hereby deleted in its entirety and the first sentence therein is hereby amended
and restated in its entirety to read as follows:


Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by (a)
telephone or (b) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.


(n)In Section 2.04(b) of the Credit Agreement, the third sentence therein is
hereby deleted in its entirety and the first sentence therein is hereby amended
and restated in its entirety to read as follows:


Each Borrowing of Swing Line Loans shall be made upon the Company’s irrevocable
notice to the Swing Line Lender and the Administrative Agent, which may be given
by (a) telephone or (b) by a Swing Line Loan Notice; provided that any
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a Swing Line Loan Notice.


(o)In Section 6.01 of the Credit Agreement, the last sentence therein is hereby
amended and restated in its entirety to read as follows:


As of the First Amendment Effective Date, Teledyne Brown Engineering, Inc.,
Teledyne Instruments, Inc., Teledyne Scientific & Imaging, LLC, Rhombi Canada
LP, Teledyne Dalsa, Inc., Rhombi Holdings Limited, Teledyne UK Holdings, LLC,
Teledyne Netherlands B.V. and Teledyne LeCroy, Inc. are the only Material
Subsidiaries of the Company.


(p)In Section 6.05 of the Credit Agreement, subsection (c) is hereby amended and
restated in its entirety to read as follows:


(c)    From December 30, 2012 to and including the First Amendment Effective
Date, there has been no Disposition by the Company or any Subsidiary, or any
Involuntary Disposition, of any material part of the business or Property of the
Company and its Subsidiaries, taken as a whole, and no purchase or other
acquisition by any of them of any




--------------------------------------------------------------------------------




business or Property (including any Capital Stock of any other Person) material
in relation to the consolidated financial condition of the Company and its
Subsidiaries, taken as a whole, in each case, which is not reflected in the
foregoing financial statements or in the notes thereto or has not otherwise been
disclosed publicly by the Company or in writing to the Lenders on or prior to
the Closing Date.


(q)In Section 6.13 of the Credit Agreement, the first sentence therein is hereby
amended and restated in its entirety to read as follows:


Set forth on Schedule 6.13 is a complete and accurate list as of the First
Amendment Effective Date of each Subsidiary, together with (i) its jurisdiction
of formation, (ii) the number of shares of each class of its Capital Stock
outstanding, (iii) the number and percentage of outstanding shares of each such
class owned (directly or indirectly) by the Company or any Subsidiary and (iv)
the number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto.


(r)The following new Section 6.22 is hereby added to Article VI of the Credit
Agreement immediately following Section 6.21 to read as follows:


6.22    OFAC.


Neither the Company, nor any of its Subsidiaries, nor, to the knowledge of the
Company and its Subsidiaries, any director, officer or employee thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that (i) currently is the subject or target of any Sanctions or (ii),
unless otherwise permitted by applicable law, is located, organized or resident
in a Designated Jurisdiction.


(s)The following new Section 6.23 is hereby added to Article VI of the Credit
Agreement immediately following Section 6.22 to read as follows:


6.23    Anti-Corruption Laws.


The Company and its Subsidiaries have conducted their businesses in compliance
in all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions in which the Company or any of its Subsidiaries conduct
business, and have instituted and maintained policies and procedures that they
believe are reasonably designed to promote and achieve compliance in all
material respects with such anti-corruption laws.


(t)The following new Section 7.15 is hereby added to Article VII of the Credit
Agreement immediately following Section 7.14 to read as follows:


7.15    Anti-Corruption Laws.


Conduct its businesses in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other




--------------------------------------------------------------------------------




similar anti-corruption legislation in other jurisdictions in which business is
conducted and maintain policies and procedures that they believe are reasonably
designed to promote and achieve compliance in all material respects with such
anti-corruption laws.


(u)The following new Section 8.11 is hereby added to Article VIII of the Credit
Agreement immediately following Section 8.10 to read as follows:


8.11    Sanctions.


Directly or, knowingly indirectly, use the proceeds of any Credit Extension, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to directly, or knowingly
indirectly, fund any material activities of or business with any individual or
entity that at the time of such funding is the subject of Sanctions, unless
otherwise permitted by law, or in any Designated Jurisdiction, unless otherwise
permitted by law, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.


(v)The following new Section 8.12 is hereby added to Article VIII of the Credit
Agreement immediately following Section 8.11 to read as follows:


8.12    Anti-Corruption Laws.


Directly or knowingly indirectly use the proceeds of any Credit Extension for
any purpose which would breach the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010, and other similar anti-corruption legislation
in other jurisdictions in which the Borrower or any of its Subsidiaries conduct
business.


(w)Section 11.19 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format




--------------------------------------------------------------------------------




unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it.


(x)Schedules 2.01 and 6.13 to the Credit Agreement are hereby amended and
restated in their entirety to read as shown on Schedules 2.01 and 6.13 attached
hereto.


2.    Conditions Precedent. This Amendment shall be effective upon satisfaction
of the following conditions precedent (the date such conditions precedent are
satisfied, the “First Amendment Effective Date”):


(a)    Receipt by the Administrative Agent of counterparts of this Amendment
duly executed by the Company, the Designated Borrowers, the Guarantors, the
Lenders and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing
Line Lender;


(b)     Receipt by the Administrative Agent of a certificate of a Responsible
Officer of each Loan Party, in form and substance reasonably satisfactory to the
Administrative Agent, (i) certifying that the Organizational Documents of each
Loan Party have not been amended, supplemented or otherwise modified since the
date such Organizational Documents were first delivered to the Administrative
Agent pursuant to the terms of the Credit Agreement, and remain in full force
and effect as of the First Amendment Effective Date, (ii) attaching resolutions
of each Loan Party approving and adopting this Amendment and authorizing the
execution and delivery of this Amendment and any documents, agreements or
certificates related thereto and certifying that such resolutions have not been
amended, supplemented or otherwise modified and remain in full force and effect
as of the First Amendment Effective Date and (iii) such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and is validly existing, in
good standing and qualified to engage in business in its jurisdiction of
organization or formation;


(c)    Receipt by the Administrative Agent of favorable opinions of in-house
legal counsel of the Company and counsel to any Designated Borrower, addressed
to the Administrative Agent and each Lender, dated as of the First Amendment
Effective Date, in form and substance satisfactory to the Administrative Agent;


(d)    There shall not have occurred a material adverse change since December
28, 2014, in the business, assets, Properties, liabilities (actual or
contingent), operations or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole;


(e)    There shall not exist any action, suit, investigation or proceeding
against the Company or any Subsidiary pending or, to the knowledge of the
Company, threatened in any court or before an arbitrator or Governmental
Authority that could reasonably be expected to have a Material Adverse Effect;
and


(f)    Receipt by the Administrative Agent of any fees and expenses due and
payable in connection with this Amendment.




--------------------------------------------------------------------------------




3.    FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the date of this Amendment, the Borrowers and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Credit Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).


4.    Miscellaneous.


(a)    The Credit Agreement, and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.


(b)    Each Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Amendment, (b) affirms all of its obligations under the Loan
Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the Loan Documents.


(c)    Each Loan Party hereby represents and warrants as follows:


(i)    Each Loan Party has taken all necessary corporate or limited liability
company action to authorize the execution, delivery and performance of this
Amendment.


(ii)    This Amendment has been duly executed and delivered by the Loan Parties
and constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).


(iii)    No consent, approval, authorization or order of, or filing,
registration or qualification with, any Governmental Authority or any other
Person with respect to any Contractual Obligation is required in connection with
the execution, delivery or performance by any Loan Party of this Amendment other
than those that have already been obtained and are in full force and effect or
the failure of which to have obtained would not reasonably be expected to have a
Material Adverse Effect.


(d)    The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects (unless already qualified by materiality, in which case such
representation and warranty is true and correct in all respects) as of the date
hereof, except to the extent such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects (unless already qualified by materiality, in which case such
representation and warranty is true and correct in all respects) as of such
earlier date and (ii) no event has occurred and is continuing which constitutes
a Default or an Event of Default.


(e)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.




--------------------------------------------------------------------------------






(f)    From and after the First Amendment Effective Date, by execution of this
Amendment, each Person identified as a “Lender” on the signature pages hereto
that is not already a Lender under the Credit Agreement hereby acknowledges,
agrees and confirms that, by its execution of this Amendment, such Person will
be deemed to be a party to the Credit Agreement as amended hereby and a “Lender”
for all purposes of the Credit Agreement as amended hereby, and shall have all
of the obligations of a Lender thereunder as if it had executed the Credit
Agreement, as amended hereby. Such Person hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Lenders contained in the Credit Agreement, as amended hereby.


(g)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.


[remainder of page intentionally left blank]








--------------------------------------------------------------------------------




Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.


BORROWER:    TELEDYNE TECHNOLOGIES INCORPORATED,
a Delaware corporation


By:    /s/ Susan L. Main        
Name: Susan L. Main
Title: Senior Vice President and Chief Financial Officer


GUARANTORS:    TELEDYNE BROWN ENGINEERING, INC.,
a Delaware corporation


By:    /s/ Stephen F. Blackwood    
Name: Stephen F. Blackwood
Title: Vice President and Treasurer


TELEDYNE INSTRUMENTS, INC.,
a Delaware corporation


By:    /s/ Susan L. Main        
Name: Susan L. Main
Title: Senior Vice President and Chief Financial Officer


TELEDYNE SCIENTIFIC & IMAGING, LLC,
a Delaware limited liability company


By:    s/ Stephen F. Blackwood    
Name: Stephen F. Blackwood
Title: Vice President and Treasurer


TELEDYNE LECROY, INC.,
a Delaware corporation


By:    /s/ Stephen F. Blackwood        
Name: Stephen F. Blackwood
Title: Vice President and Treasurer


DESIGNATED BORROWERS:    TELEDYNE LIMITED,
an English limited company


By:    /s/ Susan L. Main        
Name: Susan L. Main
Title: Director
    






            

CHAR1\1443686v1

--------------------------------------------------------------------------------




TELEDYNE DALSA, INC.,
an Ontario, Canada corporation


By:    /s/ Susan L. Main        
Name: Susan L. Main
Title: Senior Vice President


ADMINISTRATIVE AGENT:    BANK OF AMERICA, N.A.,
as Administrative Agent


By:    /s/ Robert Rittelmeyer        
Name: Robert Rittelmeyer
Title: Vice President


LENDERS:    BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender


By:    /s/ Stuart Bonomo        
Name: Stuart Bonomo
Title: Director


JPMORGAN CHASE BANK, N.A.,
as a Lender


By:    /s/ Ling Li            
Name: Ling Li
Title: Vice President


U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Glenn Leyrer        
Name: Glenn Leyrer
Title: Vice President


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender


By:    /s/ Thomas J. Sterr        
Name: Thomas J. Sterr
Title: Authorized Signatory


BMO HARRIS FINANCING, INC.,
as a Lender


By:    /s/ Anna Smith            
Name: Anna Smith
Title: Vice President



CHAR1\1443686v1

--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY,
as a Lender


By:    /s/     Robert Besser        
Name: Robert Besser
Title: Senior Vice President






THE BANK OF NEW YORK MELLON,
as a Lender


By:    /s/ John T. Smathers        
Name: John T. Smathers
Title: First Vice President


WELLS FARGO BANK, N.A.,
as a Lender


By:    /s/ Sid Khanolkar        
Name: Sid Khanolkar
Title: Director


BANK OF THE WEST,
as a Lender


By:    /s/ Cecile Segovia        
Name: Cecile Segovia
Title: Director & Senior Relationship Manager


KEYBANK NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Brian P. Fox            
Name: Brian P. Fox
Title: Vice President


PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Philip K. Liebscher        
Name: Philip K. Liebscher
Title: Vice President


SUNTRUST BANK,
as a Lender


By:    /s/ Min Park        
Name: Min Park

CHAR1\1443686v1

--------------------------------------------------------------------------------




Title: Vice President


THE NORTHERN TRUST COMPANY,
as a Lender


By:    /s/ Fiyaz A. Khan    
Name: Fiyaz A. Khan
Title: Vice President







CHAR1\1443686v1

--------------------------------------------------------------------------------




Schedule 2.01


LENDERS AND COMMITMENTS






Lender
Revolving Commitment
Applicable Percentage of Revolving Commitments
Bank of America, N.A.
$
90,000,000.00


12.000000000
%
JPMorgan Chase Bank, N.A.
$
90,000,000.00


12.000000000
%
U.S. Bank National Association
$
90,000,000.00


12.000000000
%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$
80,000,000.00


10.666666670
%
BMO Harris Financing, Inc.
$
60,000,000.00


8.000000000
%
Branch Banking and Trust Company
$
60,000,000.00


8.000000000
%
The Bank of New York Mellon
$
60,000,000.00


8.000000000
%
Wells Fargo Bank, N.A.
$
45,000,000.00


6.000000000
%
Bank of the West
$
35,000,000.00


4.666666667
%
KeyBank National Association
$
35,000,000.00


4.666666667
%
PNC Bank, National Association
$
35,000,000.00


4.666666667
%
SunTrust Bank
$
35,000,000.00


4.666666667
%
The Northern Trust Company
$
35,000,000.00


4.666666667
%
TOTAL


$750,000,000.00


100.000000000
%








CHAR1\1443686v1

--------------------------------------------------------------------------------




SCHEDULE 6.13


SUBSIDIARIES OF THE BORROWER


COMPANY NAME
JURISDICTION OF FORMATION
STOCKHOLDER


Alia Corporation Inc.
Ontario, Canada
Teledyne DALSA, Inc.- 100%
CDL do Brasil Equipamentos e Servicios Submarinos Sociedade Empresaria Ltda.
Brazil
Teledyne CDL Limited- 99%
Ocean Design Ltda.- 1%
Ensambles de Precision S.A. de C.V.
Mexico
Teledyne Technologies Incorporated – 99%
Teledyne Instruments, Inc.- 1%
Intelek, Inc.
Delaware
Intelek Limited-100%
Intelek Limited
United Kingdom
Teledyne Technologies Incorporated- 100%
Intelek Pension Trustees Limited
United Kingdom
Intelek Limited- 100%
Intelek Properties Limited
United Kingdom
Rhombi Holdings Limited-100%
LeCroy Lightspeed Corporation (inactive)
Delaware
Teledyne LeCroy, Inc.- 100%
Lidar Aviation Services, Inc.
Ontario, Canada
Teledyne Optech Incorporated- 100%
Maple Imaging, LLC
Delaware
Teledyne Technologies Incorporated-100%
Ocean Aero, Inc.
Delaware
Teledyne RD Instruments, Inc.- ~37%
Ocean Design Ltda.
Brazil
Teledyne Instruments, Inc.- 99.33%
Teledyne Limited.-.67%
Reynolds Industries Limited
United Kingdom
Teledyne Limited-100%
Rhombi Canada LP
Ontario, Canada
Maple Imaging, LLC- .1%
Teledyne Technologies Incorporated- 99.9%
Rhombi Holdings Limited
United Kingdom
Teledyne UK Holdings, LLC-100%
Teledyne A-G Geophysical Products, Inc.
Texas
Teledyne Bolt, Inc.- 100%
Teledyne Australia Pty Ltd
Australia
Teledyne Wireless, LLC- 100%
Teledyne BlueView, Inc.
Washington
Teledyne RD Instruments, Inc.- 100%
Teledyne Bogatin Enterprises, LLC
Kansas
Teledyne LeCroy, Inc.- 100%
Teledyne Bolt, Inc.
Connecticut
Teledyne Technologies Incorporated- 100%


CHAR1\1443686v1

--------------------------------------------------------------------------------




COMPANY NAME
JURISDICTION OF FORMATION
STOCKHOLDER


Teledyne Bowtech Limited
United Kingdom
Rhombi Holdings Limited- 100%
Teledyne Brown Engineering, Inc.*
Delaware
Teledyne Technologies Incorporated –100%
Teledyne Catalyst Enterprises, Inc. (inactive)
California
Teledyne LeCroy, Inc.- 100%
Teledyne CDL Limited
United Kingdom
Teledyne Limited- 100%
Teledyne CDL, Inc.
Texas
Teledyne CDL Limited- 100%
Teledyne C.M.L. Group Limited (operating assets transferred to Teledyne Limited)
United Kingdom
Intelek Properties Limited- 100%
Teledyne Computer Access Technology Corporation (inactive)
Delaware
Teledyne LeCroy, Inc.- 100%
Teledyne Controls, LLC
Delaware
Teledyne Technologies Incorporated- 100%
Teledyne DALSA Asia-Pacific Ltd. (inactive- to be dissolved)
Ontario, Canada
Teledyne DALSA, Inc.-100%
Teledyne DALSA, Inc.**
Ontario, Canada
Teledyne Netherlands B.V.- 100%
Teledyne DALSA B.V.
Netherlands
Teledyne DALSA, Inc.- 100%
Teledyne DALSA GmbH
Germany
Teledyne DALSA, Inc.- 100%
Teledyne DALSA K.K.
Japan
Teledyne DALSA, Inc.-100%
Teledyne DALSA (Shanghai) Trading Co. Ltd.
China
Teledyne DALSA, Inc.-100%
Teledyne DALSA Industrial Products, Inc.
Delaware
Teledyne Technologies Incorporated- 100%
Teledyne DALSA Semiconductor Inc.
Ontario, Canada
Teledyne DALSA, Inc.- 100%
Teledyne Defence Limited (in liquidation)
United Kingdom
Teledyne Limited- 100%
Teledyne Denmark A/S
Denmark
Rhombi Holdings Limited- 100%
Teledyne Energy Systems, Inc.
Delaware
Teledyne Technologies Incorporated – 100%
Teledyne France
France
Teledyne RD Instruments, Inc. – 100%
Teledyne Gavia ehf.
Iceland
Teledyne Instruments, Inc.- 100%
Teledyne Germany GmbH
Germany
Teledyne Instruments, Inc.– 100%
Teledyne ICM SA
Belgium
Teledyne DALSA B.V.-100%
Teledyne Impulse- PDM Ltd. (in liquidation)
United Kingdom
Teledyne Impulse- PDM Holdings Ltd.- 100%


CHAR1\1443686v1

--------------------------------------------------------------------------------




COMPANY NAME
JURISDICTION OF FORMATION
STOCKHOLDER


Teledyne Impulse- PDM Holdings Ltd. (in liquidation)
United Kingdom
Teledyne Limited-100%
Teledyne Instruments, Inc.*
Delaware
Teledyne Technologies Incorporated – 100%
Teledyne Instruments Malaysia Sdn. Bhd.
Malaysia
Teledyne Netherlands B.V.- 100%
Teledyne Labtech Limited
United Kingdom
Rhombi Holdings Limited-100%
Teledyne LeCroy, Inc.*
Delaware
Teledyne Technologies Incorporated- 100%
Teledyne LeCroy AB
Sweden
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy GmbH
Germany
Teledyne LeCroy, Inc.- 100%
LeCroy (Beijing) Trading Co., Ltd.
China
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy India Trading Private Ltd.
India
Teledyne LeCroy, Inc.- 9,999 shares
Nominee of Teledyne LeCroy, Inc.- 1 share
Teledyne LeCroy Japan Corporation
Japan
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy Korea Ltd.
South Korea
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy Delaware, L.L.C. (inactive)
Delaware
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy SA
Switzerland
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy Singapore Pte. Ltd.
Singapore
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy SARL
France
Teledyne LeCroy, Inc.- 100%
Teledyne LeCroy S.R.L.
Italy
Teledyne LeCroy, Inc.- 99%
Teledyne LeCroy S.A.- 1%


Teledyne Limited**
United Kingdom
Rhombi Holdings Limited– 100%
Teledyne Monitor Labs P.R., Inc. (inactive)
Puerto Rico
Teledyne Instruments, Inc.- 100%
Teledyne Netherlands B.V.
Netherlands
Rhombi Canada LP- 100%
Teledyne Optech Incorporated
Ontario, Canada
Alia Corporation Inc.- 100%
Teledyne Optech, Inc.
Delaware
Teledyne Optech Incorporated- 100%
Teledyne Paradise Datacom, LLC
Pennsylvania
Intelek, Inc.- 100%
Teledyne Paradise Datacom Limited
United Kingdom
Rhombi Holdings Limited- 100%


CHAR1\1443686v1

--------------------------------------------------------------------------------




COMPANY NAME
JURISDICTION OF FORMATION
STOCKHOLDER


Teledyne Rad-icon Imaging Corp.
California
Teledyne Technologies Incorporated-100%
Teledyne RD Instruments, Inc.
Delaware
Teledyne Technologies Incorporated– 100%
Teledyne RD Technologies (Shanghai) Co. Ltd.
China


Teledyne RD Instruments, Inc. – 100%
Teledyne Real Time Systems, Inc.
Connecticut
Teledyne Bolt, Inc.- 100%
Teledyne RESON A/S
Denmark
Teledyne Denmark A/S- 100%
Teledyne RESON GmbH
Germany
Teledyne RESON A/S- 100%
Teledyne RESON, Inc.
California
Teledyne RESON A/S-100%
Teledyne RESON Holding B.V.
Netherlands
Teledyne RESON A/S-100%
Teledyne RESON B.V.
Netherlands
Teledyne RESON Holding B.V.-100%
Teledyne RESON UK Limited
United Kingdom
Teledyne RESON A/S- 100%
Teledyne RESON Pte. Ltd.
Singapore
Teledyne RESON A/S- 100%
Teledyne Reynolds, Inc.
California
Teledyne Technologies Incorporated- 100%
Teledyne RISI, Inc.
California
Teledyne Technologies Incorporated- 100%
Teledyne Scientific & Imaging, LLC*
Delaware
Teledyne Brown Engineering, Inc.-100%
Teledyne SG Brown Limited
United Kingdom
Teledyne Limited- 100%
Teledyne SeaBotix, Inc.
Delaware
Teledyne Bolt, Inc.- 100%
Teledyne Singapore Private Limited
Singapore
Teledyne Technologies Incorporated- 100%
Teledyne Technologies International Corp.
Delaware
Teledyne Technologies Incorporated – 100%
Teledyne Technologies (Bermuda) Limited
Bermuda
Teledyne Technologies Incorporated – 100%
Teledyne TSS Limited
United Kingdom
Teledyne SG Brown Limited- 100%
Teledyne UK Holdings, LLC
Delaware
Teledyne Netherlands B.V.- 100%
Teledyne VariSystems, Inc.
Alberta, Canada
Teledyne DALSA, Inc.- 100%
Teledyne Wireless, LLC
Delaware
Teledyne Technologies Incorporated – 100%

* Guarantor
**Designated Borrower



CHAR1\1443686v1